The court treats Mr. Robert Bloom’s letter of April 15, 1977, in which he asserts what he deems unfair treatment by the court, as an application for reconsideration. Defendant Washington previously asked this court to assign counsel to him under section 18-B of the County Law. This court did so, assigning Mr. Stim. Mr. Stim filed a brief with this court. Thereafter, defendant Bell requested that the appeal be adjourned from the April Term to the June Term. The District Attorney requested that all the appeals be heard together. Defendant Washington objected to any adjournment. The court adjourned all the appeals to the June Term. By letter dated March 14, 1977 defendant Washington asked this court to "withdraw Mr. Stim and appoint Mr. Robert Bloom * * * as attorney for purpose’s [sic] of appeal since i[sic] am poor and cannot afford to pay him.” Mr. Bloom is willing to appear as defendant Washington’s private counsel. This avenue was always open to defendant Washington. Although a copy of the brief was delivered to defendant Washington in August, 1976, it was not until March, 1977 that he advised the court that he found Mr. Stim’s brief inadequate and wished Mr. Bloom to write a different brief. If there is anything that either defendant Washington or Mr. Bloom have in mind that should be included in their brief, it can be done by way of supplementary brief which should not take very long to prepare. There is no occasion to permit two full successive briefs for the same appellant and to delay all the appeals for that purpose. In addition, the District Attorney points out that the assistant who is most familiar with the case is leaving the office. We think that further delay would be injurious to the rights of the parties and that to hear the appeal in June fairly reconciles the legitimate needs of all concerned. Accordingly, we adhere to the disposition set forth in our order of April 14, 1977, and the case will be heard in the June Term 1977, appellant to serve and file by May 17, respondent to file on June 1 as to all three appeals, reply briefs, if any, by June 8, 1977. Concur—Murphy, P. J., Birns, Silverman and Capozzoli, JJ.